Citation Nr: 9910206	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for back strain with 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from November 1942 to 
November 1945.  His service medical records show that the 
veteran was in an automobile accident in April 1944 while on 
furlough during active service, which required 2 days 
hospitalization.  The veteran complained of pain in the 
lumbar and lower thoracic regions while walking.  Initial X-
rays were negative.  He was diagnosed with back sprain and 
referred to physical therapy.  X-rays of the lower dorsal and 
lumbosacral spine from May 1944 showed sacralization of the 
right transverse process of the 5th lumbar vertebra, and 
pseudoarthrosis with condensation about the articular 
margins.  The examining physician determined that the X-rays 
showed no significant findings.  The veteran's November 1945 
discharge physical examination report stated that there are 
no musculoskeletal defects.  

Recent medical records include a VA X-ray report from May 
1996 that reveals marked degenerative interarticular joint 
disease of the thoracic spine, with marked compression 
deformity of the T8 disc and calcification in the area of the 
anterior longitudinal ligament.  VA outpatient treatment 
records from April to August of 1996 refer to the same 
thoracic spine compression deformity.  A subsequent VA X-ray 
report, from August 1997, also revealed compression deformity 
of the mid-thoracic vertebral bodies.  Additionally, an 
August 1996 letter of treatment from Michael T. Hood, M.D. 
states that he treated the veteran from 1983 to the date of 
the letter for arthritis in his spine.  A hand written 
notation on the letter from August 1998, presumably from Dr. 
Hood, references post traumatic arthritis.    

The Board finds that additional evidence is necessary to 
fairly adjudicate the veteran's claim.  Accordingly, to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who treated 
the veteran for his back condition from 
the time that he left active service in 
November 1945 to the present and, if 
necessary, duly executed authorization 
for the release of private medical 
information. 
 
2.  The RO should request that all health 
care providers identified by the 
appellant furnish legible copies of all 
medical records compiled in conjunction 
with treatment for the veteran's back.  
The Board is particularly interested in 
all of the veteran's medical records for 
back treatment for the period of 1983 to 
the present from Dr. Michael T. Hood, 
M.D, of Newport, Tennessee.  

3.  The RO should request legible copies 
of all of the veteran's VA treatment 
records, if any, from November 1945 to 
the present.

4.  The RO should afford the veteran the 
opportunity for a current VA examination 
to determine if the veteran has traumatic 
arthritis of the spine.  The examination 
should include a specific opinion by the 
examiner regarding any nexus between the 
veteran's current back disability and any 
injury incurred in service.   

5.  The RO should review the claim for 
service connection for back strain with 
arthritis, to include consideration of 
the additional evidence submitted 
directly to the Board and any additional 
evidence obtained by the RO.  If the 
decision remains adverse to the veteran 
in any respect, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further consideration, as warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purpose of this 
REMAND is to ensure compliance with due process 
considerations.  No inferences are to be drawn therefrom.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


